Citation Nr: 0923378	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-29 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater 
than 10 percent for lumbar spine retrolisthesis prior to 
August 5, 2005.   

2.  Entitlement to a disability rating greater than 20 
percent for lumbar spine retrolisthesis form August 5, 
2005.

3.  Entitlement to higher initial disability ratings for 
separately rated left lower extremity motor weakness and 
separately rated right lower extremity motor weakness, 
each rated 10 percent effective August 5, 2005.

4.  Entitlement to an initial disability rating greater 
than 10 percent for a retropatellar pain syndrome of the 
right knee with degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from 
August 2002 to July 30, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decisions 
of the Department of Veterans Affairs (VA), Regional 
Office (RO), in Roanoke, Virginia.  

In an August 2005 decision, the RO granted service 
connection for residuals of a back injury, characterized 
as grade I lumbar posterolisthesis, and assigned a 10 
percent rating effective from July 31, 2004.  The RO 
also granted service connection for right retropatellar 
pain syndrome and assigned a 10 percent rating effective 
from July 31, 2004.  

The Veteran submitted a timely notice of disagreement 
with respect to the 10 percent rating assigned for the 
lumbar spine and the 10 percent rating for the right 
knee.  In his notice of disagreement, he also disagreed 
with the omission of consideration of a rating for the 
cervical spine.  

In response to the Veteran's request for a rating for 
the cervical spine, in February 2006, the RO granted 
service connection and assigned a 20 percent rating for 
the cervical spine effective from March 30, 2005.  The 
Veteran has not expressed disagreement with either the 
cervical spine disability rating or the effective date 
assigned.  Thus, the Board lacks jurisdiction to address 
those matters.  

In August 2006, the RO issued a rating decision that 
granted a 20 percent rating for the lumbar spine 
effective from August 5, 2005, and recharacterized the 
lumbar spine disability as grade I posterolisthesis with 
L5 spondylosis, L5/S1 bulging disc, degenerative disc 
disease, disc herniation at T4/5 central and T5/6 left.  
The RO granted a separate 10 percent rating for left 
lower extremity weakness and a separate 10 percent 
rating for right lower extremity weakness, both 
effective from August 5, 2005.  The Veteran continued 
his appeal for higher initial ratings for the lumbar 
spine and for left and right lower extremity weakness.  

On a claim for an original or an increased disability 
rating, the claimant is presumed to be seeking the 
maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where 
less than the maximum schedular benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993) (cited in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
Board has characterized the issues to reflect the 
Veteran's dissatisfaction with the initial ratings 
assigned by the RO.  The Board must determine whether 
there is any basis to assign a higher initial rating for 
any lumbar spine-related disability and any right knee 
disability for any portion of the appeal period, which 
appears to begin on July 31, 2004, the day after 
separation from active military service.  

In December 2008, the Veteran testified at a personal 
hearing over which the undersigned Acting Veterans Law 
Judge presided in Washington, DC.  A transcript of the 
hearing has been associated with the Veteran's claims 
file.


FINDINGS OF FACT

1.  Incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks 
but less than four weeks during the past 12 months are 
not shown. 

2.  Throughout the appeal period, the lumbar spine 
disability has been manifested by disability 
approximating forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.   

3.  Throughout the appeal period, forward flexion of the 
thoracolumbar spine to 30 degrees or less, or lumbar 
spine impairment approximating this degree of 
disability, is not shown. 

4.  Throughout the appeal period, radiculopathy to each 
lower extremity approximates mild incomplete paralysis 
of the sciatic nerve.   

5.  Throughout the appeal period, radiculopathy to each 
lower extremity that more nearly approximates moderate 
incomplete paralysis is not shown. 

6.  Right retropatellar pain syndrome is manifested by 
full range of motion, painful motion, and X-ray evidence 
of arthritis.  


CONCLUSIONS OF LAW

1.  For the period prior to August 5, 2005, the criteria 
for a 20 percent initial rating for lumbar spine 
retrolisthesis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate V, § 4.71a, Diagnostic Codes 5242, 5243 
(2008).

2.  Throughout the entire appeal period, the criteria 
for a schedular rating greater than 20 percent for 
lumbar spine retrolisthesis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate V, § 4.71a, Diagnostic Codes 5242, 
5243 (2008).

3.  For the period prior to August 5, 2005, the criteria 
for a separate 10 percent rating for left lower 
extremity motor weakness are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate V, §§ 4.123, 4.124a, Diagnostic Code 8520 
(2008).

4.  For the period prior to August 5, 2005, the criteria 
for a separate 10 percent rating for right lower 
extremity motor weakness are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate V; §§ 4.123, 4.124a, Diagnostic Code 8520 
(2008).

5.  Throughout the entire appeal period, the criteria 
for schedular ratings greater than 10 percent for left 
lower extremity motor weakness and right lower extremity 
motor weakness are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate V; §§ 4.123, 4.124a, Diagnostic Code 8520 
(2008).

6.  Throughout the entire appeal period, the criteria 
for a schedular rating greater than 10 percent for a 
right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, Plate V; § 4.71a, Diagnostic Codes 5003, 5010, 
5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005 and May 2008, 
the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
In May 2008, the RO also notified the Veteran of the 
process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records 
have been associated with the claims file.  All 
identified and available VA and private medical 
treatment records have been secured.  The Veteran has 
been medically evaluated in conjunction with his 
claims.  A hearing was provided.  Thus, the duties to 
notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the 
Veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the Veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is 
essential to trace the medical history of the Veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  Consideration of 
the whole-recorded history is necessary so that a rating 
may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

There is a distinction between an appeal of an original 
or initial rating and a claim for an increased rating, 
and this distinction is important with regard to 
determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For 
example, the rule articulated in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) -- that the present level of the 
Veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports 
should not be given precedence over current medical 
findings -- does not apply to the assignment of an 
initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. 
at 126. Instead, where a Veteran appeals the initial 
rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial 
rating decision granting service connection would be 
most probative of the degree of disability existing at 
the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original 
rating on appeal was erroneous . . . ." Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following 
the assignment of the initial rating, "staged" ratings 
may be assigned for separate periods of time based on 
facts found.  Id.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by VA 
must be specifically explained.  Pernorio v. Derwinski, 
2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts 
of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, 
with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA 
must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater 
limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca 
must be followed in adjudicating claims where a rating 
under the diagnostic code provisions governing 
limitation of motion should be considered.  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the 
diagnostic code provisions predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. 4.6 
(2008).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable 
disability rating is assigned.  38 C.F.R. § 4.31 (2008).

Lumbar Spine

The Veteran's lumbar spine disability has been rated 10 
percent disabling for that portion of the appeal period 
prior to August 5, 2005, under Diagnostic Code 5242, 
which provides for arthritis of the lumbar spine.  Under 
this diagnostic code provision, unless there is 
intervertebral disc syndrome, the disability is to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the General Rating Formula 
for Diseases and Injuries of the Spine, where the 
disability is with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, a 10 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height.

A 20 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar 
spine. A 50 percent disability rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The maximum 100 percent disability rating is warranted 
for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, 
under an appropriate diagnostic code.  It is also noted 
that for VA compensation purposes, normal flexion of the 
thoracolumbar is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees (see also 38 C.F.R. § 4.71, Plate V).  
The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

Traumatic arthritis established by X-ray findings is to 
be evaluated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be evaluated on the 
basis of limitation of motion of the specific joint or 
joints involved.  Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied 
for each major joint or group of minor joints affected 
by limitation of motion.  These 10 percent evaluations 
are combined, not added, under Diagnostic Code 5003.

Where there is evidence of intervertebral disc syndrome, 
the disability may also be rated based upon 
incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 
12 months warrant a 10 percent rating.  With 
incapacitating episodes where incapacitating episodes 
having a total duration of at least two weeks but less 
than four weeks during the past 12 months warrants a 20 
percent disability rating.  With incapacitating episodes 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months, a 40 percent 
disability rating is warranted.  A maximum disability 
rating of 60 percent is assigned with incapacitating 
episodes having a total duration of at least six weeks 
during the past 12 months.  It is noted that an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

In this case, because the thoracolumbar spine has been 
rated at 10 percent for the earlier portion of the 
appeal period, the relevant question is whether the 
criteria for a rating greater than 10 percent are more 
nearly approximated.  With this question in mind, the 
relevant history is discussed below.

The Veteran was a military health care specialist with 
parachutist badge, according to his Armed Forces Of The 
United States Report Of Transfer Or Discharge (DD Form 
214).  His service treatment records reflect a spinal 
injury during a parachute landing fall.  The service 
treatment records contain no details of the extent of 
this injury.

The initial VA compensation examination report of March 
30, 2005, notes that the Veteran reported aching, 
throbbing pains from the mid back to the right buttock 
with occasional flare-ups of increased impairment.  He 
worked as a technician.  The examiner surmised that the 
Veteran had fractured the tail bone and possibly the T12 
vertebra.  

Lumbar spine range of pain-free motion was to 85 degrees 
of flexion, to 20 degrees of extension, to 25 degrees of 
right and left lateral bending, and to 20 degrees of 
right and left rotation.  Repetitive use decreased the 
range of motion.  The examiner stated that there was no 
intervertebral disc syndrome, but noted that knee and 
ankle jerks were only 1+.  X-rays showed grade I 
posterolisthesis of L4 on L5.  The diagnoses were grade 
I posterolisthesis of L4-L5, lumbosacral strain, and T12 
strain with pain and local tenderness.

In his September 2005 notice of disagreement to the 10 
percent rating, the Veteran reported that his back 
disability was so painful recently that he had to be 
hospitalized.  He submitted an August 2005 private 
hospital report and magnetic resonance imaging (MRI) 
report.  The private MRI showed extensive complications 
not seen in the March 2005 VA X-ray.  The MRI showed T4-
5-6 disc herniation, many Schmorl's nodes in the lower 
T-spine, degenerative disc disease on multiple levels, 
L5-S1 disc bulge, L4-L5 disc herniation, and spondylosis 
of L5 with grade I anterolisthesis of L5 upon S1.  

An August 5, 2005, private consultation report notes 
that one day prior to hospitalization the Veteran had 
been moving furniture when he suddenly felt excruciating 
mid thoracic and lower back pains.  These pains radiated 
to the right leg with tingling, paresthesia, and slight 
numbness.  Neurologic examination of the lower 
extremities revealed 4/5 strength in the extensor 
hallucis longus muscle and tibialis anterior muscle, 
bilaterally.  Straight leg raising test was positive at 
60 degrees.  There was spasm, hyperesthesia, and 
tenderness over the thoracic region.  Sensation was 
normal.  The assessment was acute thoracolumbar strain, 
possible herniated disc, and underlying compressive 
radiculopathy.

A March 2008 VA compensation examination report reflects 
complaints of stiffness and weakness due to the spine.  
Pain reportedly traveled down either leg.  When the 
examiner asked for a 12-month history of incapacitating 
episodes, the Veteran reported one 3-day incapacitating 
episode in November 2007 for which bed rest had been 
recommended by his physician.  He provided his 
physician's phone number.

Lumbar spine ranges of pain-free motion in March 2008 
were similar to those shown in 2005.  Motion was to 60 
degrees of flexion, to 10 degrees of extension, to 30 
degrees of right and left lateral bending, and to 30 
degrees of right and left rotation.  Repetitive use did 
not cause additional impairment, however.  Deep tendon 
reflexes were normal and equal.  The examiner stated 
that there was no intervertebral disc syndrome and that 
any motor weakness of both lower extremities was 
resolved.  The diagnosis was grade I posterolisthesis of 
the lumbar spine with spondylosis of L5, bulging disc, 
L5-S1 with degenerative disc disease of T-spine to 
include disc herniation at T4-5 central and T5-6 left, 
due to injury.  

During his December 2008 hearing, the Veteran testified 
that back pains could completely prostrate him on bad 
days.  He had these flare-ups every few months.  At 
times, he went to a hospital or to a chiropractor and 
took pain medication.  His chiropractor treated his back 
with a transcutaneous electrical nerve stimulation unit, 
heat, and chiropractic adjustment.  He saw his 
chiropractor weekly.  He testified that his back 
disability impacted employment as a nurse in an 
intensive care unit.  He had to lift patients and had to 
switch work shifts because of his back pains.  He 
recalled that he had been transported to a hospital by 
ambulance because of back pains.  He testified that 
these pains shoot down the left leg.  

In this case, although the March 2005 VA examiner stated 
that there was no intervertebral disc syndrome, there is 
competent evidence of such.  An MRI showed degenerative 
disc disease.  A private physician mentioned underlying 
compressive radiculopathy.  The Veteran has reported 
shooting pains, weakness, and numbness in the lower 
extremities.  Furthermore, the RO has granted separate 
ratings for lower extremity weakness associated with the 
thoracolumbar spine disability.  

However, there is no evidence that incapacitating 
episodes of intervertebral disc syndrome are so frequent 
or severe as to warrant a rating greater than the lumbar 
spine rating already assigned.  That is, incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months are not shown. 

Turning to separate ratings for limitation of motion of 
the thoracolumbar spine and for related lower extremity 
neurologic disabilities, the evidence does not reflect 
limitation of motion of the thoracolumbar spine that 
warrants a rating greater than the 20 percent at any 
time during the appeal period.  Because, however, the 
lumbar spine is rated only 10 percent prior to August 5, 
2005, a higher rating or ratings for this portion of the 
appeal period must be considered.  

The reported ranges of motion do not warrant a 20 
percent rating prior to August 5, 2005.  Because the 
evidence also reflects additional impairment due to pain 
on use and weakness during this earlier period, however, 
a 20 percent rating must nevertheless be considered.  
The tenets of DeLuca, supra, require that consideration 
be given to a greater rating where there is such 
evidence.  The Board therefore finds that the degree of 
impairment of the lumbar spine more nearly approximates 
the criteria for a 20 percent rating for the period 
prior to August 5, 2005.  Id. 

This conclusion is consistent with the Court's holding 
in Fenderson, supra.  In Fenderson, the Court calls for 
a staged rating only where the evidence contains factual 
findings that demonstrate distinct time periods 
[emphasis added] in which the service-connected 
disability exhibits diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  In this case, although the RO assigned a staged 
rating based on a private examination conducted on 
August 5, 2005, the facts do not show that the 
disability increased in severity on that date.  The date 
of August 5, 2005, is significant only in being the day 
on which the examiner recorded the current 
manifestations and offered a diagnosis.  The Board must 
therefore apply 38 C.F.R. § 4.2.

In this regard, 38 C.F.R. § 4.2 states that it is the 
responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a 
consistent [emphasis added] picture so that the current 
rating may accurately reflect the elements of disability 
present.  The August 5, 2005, private examination was 
clearly a more thorough examination than that offered by 
VA in March 2005.  The evidence obtained during that 
examination must be reconciled into a consistent 
picture.  Applying the 20 percent rating for the entire 
appeal period reconciles the evidence into a consistent 
picture.  

Turning to a separate rating for right lower extremity 
and left lower extremity weakness, the August 2006 
rating decision has assigned separate 10 percent ratings 
effective from August 5, 2005 under Diagnostic Code 
8520.  

Under 38 C.F.R. §§ 4.123 and § 4.124a, Diagnostic Code 
8520, a 10 percent disability rating is warranted for 
mild incomplete paralysis of the sciatic nerve.  A 
20 percent disability rating requires moderate 
incomplete paralysis.  A 40 percent disability rating 
requires moderately severe incomplete paralysis.  A 
60 percent disability rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent 
disability rating requires complete paralysis.  
38 C.F.R. § 4.123 contains additional limits on ratings 
based on sciatica.  

While evidence of radiculopathy exists, it is in 
controversy.  Moreover, considering the complaints of 
flare-ups of shooting pains and weakness, the evidence 
still does not reflect impairment that more nearly 
approximates the moderate incomplete paralysis required 
for a 20 percent rating for either extremity.  It must 
be concluded, therefore, that throughout the entire 
appeal period, the lumbar spine disability has been 
manifested by disability approximating forward range of 
flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  Limitation of 
forward flexion of the thoracolumbar spine to 30 degrees 
or less or other impairment approximating that degree of 
disability is not shown.  

Because of mild weakness noted in the legs, throughout 
the appeal period, radiculopathy of each lower extremity 
approximates mild incomplete paralysis of the sciatic 
nerve.  A degree of disability that more nearly 
approximates moderate incomplete paralysis of either 
lower extremity is not shown at any time during the 
appeal period. 

Comparing all of the manifestations discussed above with 
the criteria of the rating schedule, for the period 
prior to August 5, 2005, the criteria for an initial 20 
percent schedular rating for the lumbar spine are more 
nearly approximated.  For the period prior to August 5, 
2005, the criteria for separate 10 percent ratings for 
associated right lower extremity and left lower 
extremity weakness are more nearly approximated.  For 
the entire appeal period, the criteria for schedular 
ratings greater than 10 percent for the right and the 
left lower extremity are not more nearly approximated.  

Right Knee

The Veteran's right retropatellar pain syndrome has been 
rated 10 percent disabling for the entire appeal period 
under Diagnostic Code 5260-5010.  

Limitation of flexion of the leg at the knee (normal 
being to approximately 140 degrees) will be rated as 
follows: Flexion limited to 15 degrees is 30 percent.  
Flexion limited to 30 degrees is 20 percent.  Flexion 
limited to 45 degrees is 10 percent.  Flexion greater 
than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 
Plate II, 4.71a, Diagnostic Code 5260.   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be 
rated as follows: Extension limited to 45 degrees is 
50 percent.  Extension limited to 30 degrees is 
40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 
20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 
0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, 
Diagnostic Code 5261.    

Where a claimant has arthritis and instability of a 
knee, separate ratings are authorized under 38 C.F.R. 
§ 4.71a.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  VA's 
General Counsel held that these separate ratings should 
each take into consideration any additional functional 
loss due to pain under 38 C.F.R. § 4.40 and DeLuca, and 
that these separate ratings do not amount to pyramiding 
under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004.  

Diagnostic Code 5010 provides that arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In turn, degenerative arthritis is rated on 
limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved 
(Diagnostic Code 5200 etc.).  When, however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable [emphasis added] under the 
appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
disability rating will be assigned where there is X-ray 
evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent disability 
rating will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups, but without occasional 
incapacitating exacerbation. 

For purposes of rating an arthritis disability, the knee 
is considered a major joint.  38 C.F.R. § 4.45(f) 
(excerpt) 

In this case, because the right knee has been rated at 
10 percent for the entire appeal period, the relevant 
question is whether the criteria for a rating greater 
than 10 percent are more nearly approximated.  

During the initial March 2005 VA compensation 
examination, the Veteran attributed right retropatellar 
pain syndrome to numerous parachute jumps during active 
service.  The Veteran reported daily dull, throbbing 
pains.  He could not sit, run, or walk for long time 
periods.  Range of motion of was from zero to 120 
degrees.  There was tenderness in the right knee, but no 
instability.  X-rays showed minimal joint space 
narrowing and small effusion.  The diagnosis was 
retropatellar pain syndrome. 

In the appealed August 2005 rating decision, the RO 
assigned a 10 percent rating for right retropatellar 
pain syndrome with degenerative changes effective from 
July 31, 2004.  In his September 2005 notice of 
disagreement  and in his September 2006 substantive 
appeal, the Veteran requested a higher rating, but 
asserted no specific argument concerning the right knee.  
VA scheduled another examination in March 2008.

During a March 2008 VA compensation examination, the 
Veteran reported right knee pain and stiffness.  He also 
reported reduced endurance and fatigability.  The 
Veteran took Motrin(r) for pain.  The examiner did not 
find redness, swelling, heat, giving away, locking, 
instability, or dislocation.  Knee movement elicited no 
crepitus.  Range of motion was from zero to 140 degrees, 
but pain increased on repetitive use.  The diagnosis was 
retropatellar pain syndrome with degenerative changes. 

During his December 2008 hearing, the Veteran testified 
that his right knee had pain and swelling, caused him to 
fall, and created problems on stairs.  Entering and 
exiting automobiles was painful and weather changes were 
also painful.

From the above facts, it is clear that right 
retropatellar pain syndrome is manifested by pain on 
repetitive use that more nearly approximates the 
criteria for a 10 percent disability rating.  While the 
rating criteria for a compensable rating for limitation 
of flexion or limitation of extension are not met, the 
additional impairment due to pain on use more nearly 
approximates the criteria for a compensable rating.  
Where there is X-ray evidence of arthritis, under 
Diagnostic Codes 5010 and 5003 a compensable rating is 
warranted.

In this case, a 10 percent rating has already been 
granted at the RO.  The additional functional impairment 
due to pain on use and perhaps reduced endurance do not 
more nearly approximate the rating criteria for a rating 
greater than the 10 percent already assigned.  The 
evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of 
the appeal.  The assignment of staged ratings for the 
right knee is therefore unnecessary.  Fenderson,, supra.  

After considering all the evidence of record, including 
the testimony, the Board finds that the preponderance of 
it is against the claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claim for an 
initial disability rating greater than 10 percent for 
right retropatellar pain syndrome is therefore denied.  

Extra-schedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide 
that where the disability picture is so exceptional or 
unusual that the normal provisions of the rating 
schedule would not adequately compensate a Veteran for 
his service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has 
alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or 
unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating 
is appropriate, and if there is enough such evidence, 
the Board must direct that the matter be referred to the 
VA Central Office for consideration.  If the matter is 
not referred, the Board must provide adequate reasons 
and bases for its decision to not so refer it.  
Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the disability has not been shown, or 
alleged, to cause such difficulties as marked 
interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, 
the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 
158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-
96. 


ORDER

An initial 20 percent disability rating for lumbar spine 
retrolisthesis, prior to August 5, 2005, is granted, 
subject to the laws and regulations governing payment of 
monetary benefits. 

A disability rating greater than 20 percent for lumbar 
spine retrolisthesis, from August 5, 2005, is denied. 

A separate 10 percent disability rating for left lower 
extremity motor weakness, prior to August 5, 2005,  is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 

A separate 10 percent disability rating for right lower 
extremity motor weakness, prior to August 5, 2005, is 
granted, subject to the laws and regulations governing 
payment of monetary benefits. 

Entitlement to separate disability ratings greater than 
10 percent for left and right lower extremity weakness, 
from August 5, 2005, is denied.

An initial disability rating greater than 10 percent for 
retropatellar pain syndrome of the right knee with 
degenerative changes is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


